_ Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 1 of 6

EXHIBIT A
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Angelica Castanon
1105 Park Rd. NW
Washington, DC 20010

Gabriela Mossi
2853 Ontario Rd. NW
Washington, DC 20009

Civil Action No.1:18-cv-02545-TSC

Alan Alper
904 New Hampshire Ave. NW
Washington, DC 20037

Deborah Shore
3408 Patterson St. NW
Washington, DC 20015

Laurie Davis
2331 Porter St. NW
Washington, DC 20008

Silvia Martinez
1300 Randolph St. NW
Washington, DC 20011

Vanessa Francis
4000 10" St. NW
Washington, DC 20017

Abby Loeffler
710 4" St. SE
Washington, DC 20003

Susannah Weaver
1320 North Carolina Ave. NE
Washington, DC 20002

Manda Kelley
4210 Benning Rd. NE
Washington, DC 20019

RECEIVED

JUNG! 2049

Clerk, U.S. District ank
Bankruptcy Courts

Nee Neue Ne ee ee ee ee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee eee ee ee ee ee”

Absalom Jordon
Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 2 of 6

4335 4" St. SE
Washington, DC 20032

Plaintiffs,
Vv.

The United States of America, et al.,

ee ee

Defendants

BRIEF OF AMICUS CURIAE DISTRICT OF COLUMBIA

IN SUPPORT OF THE NEW DC VOTING RIGHTS LAWSUIT AND AMENDED
COMPLAINT FILED BY

DC APPLESEED AND THE LEGAL TEAM FROM
HARRIS, WILTSHIRE & GRANNIS LLP,

I. INTERESTS OF THE AMICUS CURIAE

I am resident of the District of Columbia and the founder and Executive Director of a
non-profit political organization called Douglass, County, Maryland. This organization, named
for Frederick Douglass, and with the initials “DC”, advocates for the return to Maryland of non-
federal lands which exist in the monumental core of the city, originally ceded to the District of
Columbia, for the specific purpose of providing current District of Columbia citizens full voting
rights in Congress. Douglass County, Maryland shares the same goal as the appellants in this
case, full voting rights for the residents of the District of Columbia, though presents a different

process to obtain that goal.

The purpose of this Amicus Curiae is to advise the Court of the following:
Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 3 of 6

i.

1)

2)

3)

4)

that hundreds of thousands of Washingtonians are deprived of the constitutional right
to vote for legislators with the voting power to represent their interests in Congress;
that voting rights for these United States citizens may be achieved through the legal
process of retrocession, in which DC’s non-federal use lands Maryland once ceded to
the District would be returned, thereby making them citizens living in the State of
Maryland;

that Congress and the President of the United States, and the State of Maryland have
the power to provide DC residents with complete voting rights through retrocession,
and

that Congress is legally required to ensure full voting rights and representation in both

Houses of Congress for all legal citizens of the Unites States.

HISTORICAL ARGUMENT

The historical points made by the Plaintiffs in this action are correct and, most

importantly, the harm described by Plaintiffs is real. Plaintiffs’ filing, however, is incomplete as

it fails to address the full historical record relating to the lands that the state of Virginia originally

ceded to the nascent United States Government. As described in paragraph 95 of the filing, the

District of Columbia was created from land ceded by both the State of Virginia and Maryland.

Plaintiffs’ filing, however, fails to even address what occurred with the lands that Virginia

donated but were ultimately not utilized for federal government purposes. In fact, between 1846

and 1847, those lands originally belonging to Virginia were returned to the State of Virginia

through the process of retrocession. The only means by which the residents of the District of
Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 4 of 6

Columbia have ever gained their complete voting rights without moving out of the District is

through the process of Retrocession.

The 29th Congress passed legislation on July 9, 1846, to return all the District's territory
south of the Potomac River to the Commonwealth of Virginia, pursuant to a referendum.
President James K. Polk signed the legislation the next day. A referendum on retrocession was
held on September 1-2, 1846. The residents of the city of Alexandria voted in favor of the
retrocession, 763 to 222; however, the residents of Alexandria County voted against retrocession
106 to 29, Despite the objections of those living in Alexandria County, President Polk certified
the referendum and issued a proclamation of transfer on September 7, 1846. The Virginia
legislature, however, did not immediately accept the retrocession offer. Virginia legislators were
concerned that the people of Alexandria County had not been properly included in the
retrocession proceedings. After months of debate, the Virginia General Assembly voted to

formally accept the retrocession legislation on March 13, 1847.

Most of the Virginia side of what was formerly the District of Columbia is now called
Arlington, County, Virginia. This process can be repeated and Douglass County, Maryland can

be created, if that its citizens choose to call it.

Il. THE POWER AND VALUE OF SENATORS

The disenfranchisement of the residents of the District of Columbia is most pronounced
due to our lack of representation in the U.S. Senate. American citizens without voting
representation in Congress cannot meaningfully exercise their First Amendment right “to petition

the Government for a redress of grievances.” In the 21st century, “contact us” tabs of U.S.
Fe enter. ATER ERMINE AIT TG ot oer 9 peep MRE ENTREE ANED ace 8 2 Penney at MR ERZGR RRS RATE AIRS ERN ARNY HF

Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 5 of 6

Representatives and Senators won’t even accept petitions of people from zip codes outside the
district or state that a member represents. Especially in the Senate, which conducts so much of
its business by “unanimous consent”, lack of representation cripples and discriminates against
District residents and businesses (for example, when confronted with nominations of persons
deemed hostile to their interests or incompetent to address them, or when choosing to place a
“hold” on some other matter in order to force attention to grievances). See United States
Senate, Senate Legislative Process, Chapter 1: Overview: The Legislative Framework in the
Senate, Unanimous Consent, Summary, and Chapter 3: Senate Floor Procedure, Unanimous

Consent Agreements.

The power and value of Senators must be appreciated by the Court. To the extent that
Plaintiff’s Filing did not emphasize this power and value, I do so here. A second retrocession
would elegantly provide residents of the District of Columbia with complete voting rights in the
Senate as well as the House but without adding to the number of Senators in the Senate. An
addition of two more United State Senators, with such power and value, may not be politically

acceptable to the present members of the Senate and their constituents.

IV. CONCLUSION IN SUPPORT OF PLAINTIFFS’ PRAYER FOR RELIEF,
ALBEIT EXPANDED TO INCLUDE A SECOND RETROCESSION AS A PRACTICAL,

ECONOMICAL, AND NON-PARTISAN WAY TO SATISFY THE JUDGMENT

Plaintiffs’ Filing prays for seven forms of relief. Each one of these means of relief are

justified. However, two points must be made in connection with these means of the relief.
Pehibe Bok ativirnygiombas me yet eT

. Case 1:18-cv-02545-RDM-RLW-TNM Document 37-2 Filed 06/06/19 Page 6 of 6

Ao REAR Bo DMT RERUN IS NL ore <8 Ae me aromenmrasemnpanescirererniras Sm see aah nema Ney EE etnER RO Yep Sinn Ve engi

Plaintiff's third request for relief calls for a reasonable period of time to provide Congress
an opportunity, on the basis of the Court’s declaratory judgment, to fashion a constitutional
remedy that will vindicate the constitutional rights of the citizens of the District of Columbia to
vote for members of the United States Senate. The residents of the District of Columbia have
not had complete voting rights for 218 years. This Amicus Curiae suggests that a “reasonable

amount of time” should not exceed 90 days.

Although 51° Plaintiffs’ fourth request for relief is incomplete by design. Although 51“
Statehood is Plaintiffs’ primary goal, the Court should require the consideration of other means
of achieving enfranchisement, including having the District retrocede, as the Virginia portion of
the District of Columbia did. Retrocession is a more feasible method to achieve
enfranchisement as it would be politically neutral, it would not create any more members of the

Senate, and is the most judicious solution.

Respectfully submitted,

— O22 (. LE

David C. Krucoff (Pro se)

Executive Director & Founder
Douglass County, Maryland
733 15th St. NW #1115
Washington, DC 20005
202-437-7443
www.douglasscountymd.org

 

Joined by Lanny J. Davis, Attorney at law, and resident of the State of Maryland

Kern 4 Qa:

12517 Brackefrhill Lane
Potomac, MD 20854
202-744-2792
